DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 12/3/2021.  Applicant’s arguments, filed 7/8/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 7/8/2022.   See, for example, the remarks set forth on pages 8-9.  




After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Jamil, Hasan M., “Designing Integrated Computational Biology Pipelines Visually”, TCBB 2013, Vol. 10, No. 3, May/June 2013, pp. 605-618.
The underlying query language supports data integration and workflow construction.  Users express their application by drawing it with VizBuilder icons and connecting them in a meaningful way.  Completed applications are compiled and translated as BioFlow queries for execution by the data management application (p. 605, Abstract); Condition nodes (p. 612, sect. 6.1 Process Panel, 1st paragraph, and Fig. 7).   



US Patents
Crisan 					8,914,807
Provided are a method, system, and program for generating a program capable of invoking a flow of operations, wherein the program is capable of being initiated from an external call. A definition file defining a flow of operations and mapping information defining input parameters to the flow of operations are received. The received definition file and mapping information are processed to generate program statements within the program that when executed perform: setting input parameters to the flow of operations to values received from an external call to the program; invoking the flow of operations with the input parameters including values from the external call; and receiving output from the flow of operations and extracting at least one value from the received output to return to the external call. (Abstract).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




August 13, 2022